ORDER
PER CURIAM.
The defendant, Joyce Battle, appeals the judgment of the Circuit Court of St. Louis County finding her guilty of trespass in the first degree, in violation of section 569.140 RSMo. (2000),1 and resisting arrest in violation of section 575.150 RSMo. (2000 & Supp.2005). The trial court convicted the defendant following a bench trial and sentenced her to pay a $500 fine, suspended execution of the sentence, and placed the defendant on two years’ probation. The trial court ordered the defendant to refrain from contact with the auto dealership where the incident occurred and to complete an anger-management class. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000 except as otherwise indicated.